Citation Nr: 0428207	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  04-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of the appellant's 
rights to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran died in February 1945 while serving on active 
duty.  A decision to forfeit the appellant's rights to VA 
benefits was declared in December 1974.  In August 1976, the 
Board of Veterans' Appeals (the Board) denied the appellant's 
claim for removal of forfeiture.  

In October 2003 the appellant filed a claim for VA Dependency 
and Indemnity Compensation (DIC) benefits.  This case comes 
before the Board on appeal from a January 2004 administrative 
decision of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence adequate to 
reopen the claim for revocation of forfeiture of VA benefits 
had not been submitted. 

FINDINGS OF FACT

1.  In August 1976, the appeal for removal of forfeiture 
against the appellant was denied by the Board.

2.  Since the last decision, the claimant has not submitted 
evidence which relates to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 1976 Board decision denying the appellant's 
claim for removal of forfeiture under 38 U.S.C.A. § 6103(a) 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  New and material evidence has not been received to reopen 
the claim for removal of forfeiture.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Trilles v. West, 13 Vet. App. 314 (2000), the United 
States Court of Appeals for Veterans Claims ruled that an 
appellant who had been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
that final decision reopened upon the presentment of new and 
material evidence or revised upon a finding of clear and 
unmistakable error (CUE).  As the appellant has not raised 
the issue of CUE, the appellant's October 2003 claim for VA 
DIC benefits is a claim to reopen.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a November 2003 VCAA letter, the RO explained to the 
appellant that a decision to forfeit her rights to VA 
benefits was made in December 1974, and that it was 
established that she knowingly, intentionally and 
deliberately furnished and/or caused to be presented to VA 
materially false and fraudulent statements and evidence in 
support of her claim for death benefits as an unremarried 
widow of the veteran.  The RO stated that forfeiture 
permanently barred her from receiving any gratuitous benefits 
administered by VA, and that there was no administrative 
remedy within the RO's jurisdiction for the revocation of the 
forfeiture declared against her.  

The RO stated that in order for her claim to be reopened, 
evidence received after the original decision must be 
considered new and material, which was evidence not 
previously submitted which bore directly and substantially on 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The RO stated that the issue 
was forfeiture for fraud, and that evidence that her 
relationship with her common law husband had been terminated 
by death was not material to the issue.

The Board notes that the RO provided the appellant with the 
old criteria for new and material evidence.  However, the RO 
did provide the appellant with the new criteria in its 
January 2004 administrative denial of her claim.  The Board 
notes that although VA did not provide notice to the 
appellant of the correct criteria before the initial AOJ 
decision was issued, the Board finds that this was not 
prejudicial to the appellant.  Pelegrini v. Principi, 18 Vet. 
App. 112 [Pelegrini II].  Although the VCAA notice was 
provided after the initial AOJ decision, the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was addressed and a Statement of the Case 
was provided to the appellant.  This constituted process.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The Board finds that the timing of the VCAA 
notice was harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the November 2003 VCAA letter, the RO stated that 
it would make reasonable efforts to get relevant records not 
in the custody of a federal department or agency, but the 
appellant must give enough information for VA to be able to 
identify and request the relevant records.  The RO stressed 
that it was her responsibility to make sure that the RO 
received all requested records that were not in the 
possession of a federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has received the documents submitted by the 
appellant, including her claim, the death certificate of her 
common law husband, and a record indicating that the veteran 
was a prisoner of war.  The appellant has not indicated the 
existence of any additional records that would aid in 
substantiating her claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

In an August 1976 decision, the Board denied the appellant's 
claim for removal of forfeiture which was declared against 
her under 38 U.S.C.A. § 3503(a), which is now 38 U.S.C.A. 
§ 6103(a).  The Board notes that although the section number 
of the forfeiture statute was redesignated, it is 
substantively unchanged.  The August 1976 decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  
However, the claim may be reopened upon the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The specific matter under consideration is removal of 
forfeiture which was declared against the appellant under 
38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. § 6103(a)).  Under 
this statute, whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary 
(except laws pertaining to insurance benefits) shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 2002).  In 
conjunction with her claim to reopen, the appellant has 
asserted that her common-law-husband is now deceased, and 
that she should therefore be entitled to receive VA benefits 
once again, since forfeiture was declared against her for the 
reason that she was living with this person.  She states that 
now that he is deceased, forfeiture should be removed and she 
should be entitled to benefits under 38 U.S.C.A. § 1311, 
which restores benefits to remarried widows after the death 
of the spouse. 

The Board finds that evidence of the death of the appellant's 
common-law husband is not material to the issue of whether 
the appellant committed fraud against VA.  In the August 1976 
Board decision, VA found that the appellant knowingly lied 
about whether she was remarried.  The evidence she has 
submitted neither addresses nor refutes this finding.  The 
Board notes that the appellant has also asserted that 
forfeiture should be revoked because the veteran was a 
prisoner of war.  However, whether the veteran was a prisoner 
of war has no bearing on the claim to revoke forfeiture.  
Forfeiture permanently bars the appellant from receiving VA 
benefits.  Neither evidence that the veteran was a prisoner 
of war nor evidence that the appellant's common law husband 
is deceased relates to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
not address the appellant's fraud against VA.  Accordingly, 
the Board finds that new and material evidence has not been 
received, and the claim to reopen is denied.


ORDER

The claim to reopen for revocation of the forfeiture of the 
appellant's rights to VA benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



